Citation Nr: 1734276	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-14 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent disabling for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1986 to July 1989 and from October 1996 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection and assigned a 50 percent disability rating for schizoaffective disorder, effective from June 21, 2002.  In a June 2012 rating decision, the RO increased the rating to 70 percent, effective June 21, 2002.  

The Veteran testified at a hearing before the undersigned Veterans Law judge in January 2016. A transcript of the hearing is associated with the claims file.

This matter was previously before the Board in March 2016 and remanded for additional development. At that time, the Board granted entitlement to a total disability based upon individual unemployability (TDIU). In an April 2016 rating decision, the RO effectuated that grant, effective June 21, 2002.  


FINDING OF FACT

For the entire appeal period, the Veteran's symptoms of schizoaffective disorder have been shown to be productive of total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for schizoaffective disorder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.126, 4.130 Diagnostic Code (DC) 9211 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an evaluation in excess of 70 percent disabling for his service-connected schizoaffective disorder.  The Veteran's disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9211.

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2. 

Under the provisions of the General Rating Formula for Mental Disorders, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. Id.

Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

In September 1998, the Veteran was determined to be disabled for Social Security Administration (SSA) purposes because of bipolar disorder, from July 1, 1996. Evidence considered by SSA included an examination by a psychologist who determined the Veteran had a bi-polar disorder and psychotic disorder. The Veteran's abilities to relate to co-workers and dealing with the public were "poor to none." He was seriously limited in his ability to use judgment, interact with supervisors, deal with work stresses, behave in an emotionally stable manner, relate predictably in social situations and demonstrate reliability. 
  
VA treatment records from January 2000 to January 2009 include references to symptoms of auditory and visual hallucinations, delusional thinking, depression and anxiety.    

At a March 2009 VA examination, the examiner found the Veteran's mood good, but his affect was blunt. The Veteran had an unremarkable thought process, but his thought content was of paranoid ideation. The Veteran understood outcome and behavior, and was experiencing no delusions. However, the Veteran had non-persistent auditory hallucinations. The Veteran did not have any homicidal thoughts and his impulse was controlled. However, the Veteran had suicidal ideations a couple times per week with a plan, but no intention. The Veteran reported his plan for suicide of jumping off an overpass but he thinks about his son and doesn't want to hurt him. 

The Veteran was afforded a VA examination in April 2010. The examiner noted that the Veteran had a history of hospitalizations for psychological conditions in 1995, 1996 and 2005. The Veteran was receiving anti-psychotic, anti-depressant, and anti-anxiety treatment. He was oriented to person place and time. The Veteran's thought process was unremarkable, and he had ideas of reference for his thought content. The examiner reported that for the Veteran's judgment, he understood the outcome of his behavior, and did not have any delusions or hallucinations. Although the Veteran has a history of panic attacks, he was not reporting any at the time of the examination. The Veteran had good impulse control with no violence, suicidal or homicidal ideations. He was able to maintain personal hygiene and while his remote and recent memory was normal, the Veteran's immediate memory was mildly impaired; described as two out of three words with a delay. The examiner assigned the Veteran a GAF score of 50. The Veteran was employed part-time at a grocery store. He had difficulty with occupational functions of getting nervous around many people, so he worked evenings when the store was less crowded. Additionally, he had difficulty interacting with new people at the store. The examiner noted that the Veteran is able to work part-time in a non-stressful job, "under-employed" working as "bag boy" at a grocery store. 

In October 2014, the Veteran sought voluntary admission to Florida Hospital for bipolar disorder, most recent episode manic, with psychotic features, and schizoaffective disorder (bipolar type). He was admitted for five days. During his admission, the Veteran reported to the physician that he was having problems with his stepdaughters. As a result he was feeling depressed, anxious, irritable, paranoid, delusional, and unstable. He also reported having difficulty sleeping, low energy, poor concentration, mania, psychosis. The physician noted that the Veteran was positive for psychosocial stressors. The Veteran's thought content was described as paranoid, delusional, and bizarre. His mood was depressed, anxious, and irritable. The Veteran's affect was congruent and his memory was intact. He had rapid speech. The Veteran had a fair intellect and his associations were circumstantial with a flight of ideas. His thought process was poverty of thought and disorganized. The Veteran denied any suicidal or homicidal ideation.

In April 2015, the Veteran sought voluntary admission to the VA hospital for hypomania. He was admitted for ten days. 

Pursuant to the most recent Board remand, the Veteran was afforded a VA examination in April 2017. The Veteran was diagnosed with schizoaffective disorder (bipolar type). The examiner reported the Veteran's history from his electronic medical records and was able to provide additional details regarding the Veteran's voluntary admission in April 2015. The Veteran expressed some chronic paranoid delusions regarding a car accident with the army and steroids and being injected with a silver syringe at a hospital. He also reported that he was being drugged while in the military, and a foreign object (Veteran stated, "I don't know what") was inserted into his right index finger during an operation. The Veteran cited several past incidents of paranoia, including being able to see lasers on top of ceiling, which he concluded were satellites that were spying on him.

Other history provided by the examiner, is from February 2017, when the Veteran reported that his mood is "pretty good." The Veteran also reported that he was feeling stable on his medications, was not depressed, and that was not having mood fluctuations. The Veteran was also seen in March 2017, and reported having anxiety.

The symptoms documented by the examiner are as follows; depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting

The examiner noted that the Veteran was polite and cooperative; euthymic and calm. The Veteran was neatly dressed and groomed. He was oriented to person, place, time and his situation. The Veteran's speech, thought content, thought process, and psychomotor activity were found to be within normal limits. The Veteran's judgment and insight was fair. The Veteran denied current hallucinations and delusions. He also denies suicidal and homicidal ideations. The examiner documented that the Veteran is currently unemployed because he fainted twice while at work because of the medications he took for his service-connected disability. When the Veteran was employed, he only worked approximately three days per week, because the anxiety from his disability interfered with him working more hours. That examiner characterized the Veteran's occupational and social impairment as resulting in deficiencies in most areas.  

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that a 100 percent evaluation for the Veteran's schizoaffective disorder is warranted for the entire appeal period. The record includes documentation of hallucinations, delusions and suicidal ideation throughout the period. The Veteran was hospitalized for his service-connected schizoaffective disorder in October 2014 and April 2015. During those hospitalizations the Veteran was found to be delusional. The Board concludes the Veteran had persistent hallucinations and delusions. Although there have been periods where the Veteran's psychotic symptoms appear to have improved, there have also been several hospitalizations when the symptoms become much more severe. This is despite the Veteran's consistent treatment and use of medication. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of Veteran's symptoms have been consistent throughout the appeal period and have resulted in total occupational and social impairment.  Assignment of a 100 percent rating is warranted. 


ORDER

Entitlement to an initial evaluation in excess of 100 percent disabling for schizoaffective disorder is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


